Case 1:20-cv-05235-NLH-JS Document 14 Filed 05/14/20 Page 1 of 8 PageID: 99



                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY


ALLEN DUPREE GARRETT,                     No. 20-cv-5235 (NLH)(JS)

           Plaintiff,

      v.                                            OPINION

PHIL MURPHY, et al.,

           Defendants.


APPEARANCE:

Allen Dupree Garrett
4366289
Camden County Correctional Facility
330 Federal Street
Camden, NJ 08103

      Plaintiff Pro se

HILLMAN, District Judge

      Plaintiff Allen Dupree Garrett, presently incarcerated in

the Camden County Correctional Facility (“CCCF”) in Camden, New

Jersey, seeks to bring a complaint pursuant to 42 U.S.C. § 1983,

against New Jersey Governor Phil Murphy and CCCF Captain Rebecca

Franceschini for claims related to the coronavirus.           See ECF No.

1.   He also argues the state courts have violated his speedy

trial rights.   Id.

      At this time, the Court must review the Complaint, pursuant

to 28 U.S.C. § 1915(e)(2) to determine whether it should be

dismissed as frivolous or malicious, for failure to state a


                                    1
Case 1:20-cv-05235-NLH-JS Document 14 Filed 05/14/20 Page 2 of 8 PageID: 100



claim upon which relief may be granted, or because it seeks

monetary relief from a defendant who is immune from such relief.

For the reasons set forth below, the Court will dismiss the

complaint without prejudice.       Plaintiff will be granted leave to

amend.

I.   BACKGROUND

     Plaintiff is a pretrial detainee in the CCCF.           He asks for

immediate release from custody and $100,000,000 in damages.             ECF

No. 1 at 6.

     Plaintiff appears to allege that he is being confined under

unconstitutional conditions due to the covid-19 pandemic:

“county jails were not designed with pandemics in mind.           New

Jersey jails are constructed to handle more persons whether they

be detainees or inmates.”      Id. at 5.    He alleges “Irreparable

harm – harm is imminent and probable Anderson 125 F.3d at 164,

The virus that causes Covid-19 is the severe acute respiratory

syndrome coronavirus 2 also known as Sars-cov-2 and the covid-19

virus.”   Id. at 6.    “Covid-19 can be drastically more severe in

older individuals (Age 45 [date of birth]) (sickened Feb-March

2020 in CCCF,) including persons with asthma, lung disease,

heart disease, diabetics, chronic kidney disease, liver disease,

or those whom are [immunocompromised].”         Id.

     Plaintiff also seems to allege that his speedy trial rights

have been violated.     Id. at 8.    He states that the “[t]rial

                                     2
Case 1:20-cv-05235-NLH-JS Document 14 Filed 05/14/20 Page 3 of 8 PageID: 101



court erred in stacking ‘excludable time periods’ by

disregarding pretrial motions . . . .”        Id. (citing State v.

Williams, 222 A.3d 1108 (N.J. Super. Ct. App. Div. 2019)).

II.   STANDARD OF REVIEW

      Section 1915(e)(2) requires a court to review complaints

prior to service in cases in which a plaintiff is proceeding in

forma pauperis.    The Court must sua sponte dismiss any claim

that is frivolous, is malicious, fails to state a claim upon

which relief may be granted, or seeks monetary relief from a

defendant who is immune from such relief.         This action is

subject to sua sponte screening for dismissal under 28 U.S.C. §

1915(e)(2)(B) because Plaintiff is proceeding in forma pauperis

and is incarcerated.

      To survive sua sponte screening for failure to state a

claim, 1 the complaint must allege “sufficient factual matter” to

show that the claim is facially plausible.         Fowler v. UPMC

Shadyside, 578 F.3d 203, 210 (3d Cir. 2009).         “‘A claim has

facial plausibility when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.’”          Fair Wind




1 “[T]he legal standard for dismissing a complaint for failure to
state a claim . . . is identical to the legal standard employed
in ruling on 12(b)(6) motions.” Courteau v. United States, 287
F. App’x 159, 162 (3d Cir. 2008) (citing Allah v. Seiverling,
229 F.3d 220, 223 (3d Cir. 2000)).
                                     3
Case 1:20-cv-05235-NLH-JS Document 14 Filed 05/14/20 Page 4 of 8 PageID: 102



Sailing, Inc. v. Dempster, 764 F.3d 303, 308 n.3 (3d Cir. 2014)

(quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)).           “[A]

pleading that offers ‘labels or conclusions’ or ‘a formulaic

recitation of the elements of a cause of action will not do.’”

Iqbal, 556 U.S. at 678 (quoting Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 555 (2007)).

III. DISCUSSION

     A.    Coronavirus Conditions of Confinement Claims

     Plaintiff asks for release from custody and monetary

damages based on allegedly unconstitutional conditions of

pretrial confinement and denial of medical care.

     Plaintiff has not stated a claim against Governor Murphy or

Captain Franceschini.     For Governor Murphy, Plaintiff writes:

“Negligence – (Closed Courts) Bell v. Wolfish 99 SCT 1861 Fifth

Amendment violation = Statewide emergency – The executive power;

The Governor is vested by under 1953 N.J. Laws 438-34 with broad

powers to cope with an Emergency and ‘equally’, to avoid or

protect against any emergency.”       ECF No. 1 at 4.     As to Captain

Franceschini, Plaintiff writes: “Eighth Amendment violation

Natale v. Camden City Corr. Facility, 318 F.3d 575, 58[] In

Farmer v. Brennan, 114 S.Ct 1970 the Officials knows of and

disregard an excessive risk to inmate health and safety.”            Id.

     Because Plaintiff is a pretrial detainee, the Fourteenth

Amendment's Due Process Clause governs his claims as opposed to

                                     4
Case 1:20-cv-05235-NLH-JS Document 14 Filed 05/14/20 Page 5 of 8 PageID: 103



the Eighth Amendment, which applies to convicted prisoners.

Bell v. Wolfish, 441 U.S. 520, 535–37 (1979); Hubbard v. Taylor,

399 F.3d 150, 164 (3d Cir. 2005) (“Hubbard I”); Natale v. Camden

Cnty. Corr. Facility, 318 F.3d 575, 581 (3d Cir. 2003).

     “In evaluating the constitutionality of conditions or

restrictions of pretrial detention that implicate only the

protection against deprivation of liberty without due process of

law, we think that the proper inquiry is whether those

conditions amount to punishment of the detainee.”          Bell, 441

U.S. at 535.    This is a fact-sensitive, totality of the

circumstances analysis.      See Hubbard v. Taylor, 538 F.3d 229,

233 (3d Cir. 2008) (“Hubbard II”) (noting due process analysis

requires courts to consider whether the totality of the

conditions “cause inmates to endure such genuine privations and

hardship over an extended period of time, that the adverse

conditions become excessive in relation to the purposes assigned

to them”).

     The present complaint does not allege enough facts to

support a reasonable inference that a constitutional violation

has occurred in order to survive this Court's review under §

1915.   The complaint is a string of non-sequiturs and case

citations, and there are no facts to support any claim against

Defendants for due process violations.        Plaintiff states various

facts about the coronavirus in general, but he provides little

                                     5
Case 1:20-cv-05235-NLH-JS Document 14 Filed 05/14/20 Page 6 of 8 PageID: 104



in the way of specific facts about his circumstances other than

he is 45 years old and was sick in February. 2        Later submissions

indicate he received medication from the jail, and there is

nothing to suggest jail officials denied him adequate medical

care.    ECF No. 9.   More is needed to demonstrate that the

conditions, for a pretrial detainee, shocks the conscience and

thus violates due process rights.        See Hubbard II, 538 F.3d at

233.

       The Court will dismiss the claim without prejudice but will

grant leave to amend this claim as Plaintiff may be able to

provide enough facts to state due process claims.          He must

provide the Court with specific facts that support his

allegations that Defendants have violated his due process

rights.    Plaintiff should note that in order to state a claim

against Governor Murphy as a policymaker, he must allege facts

supporting a reasonable inference that Governor Murphy is

“responsible for either the affirmative proclamation of a policy

or acquiescence in a well-settled custom” that violates

Plaintiff’s due process rights.       Bielevicz v. Dubinon, 915 F.2d

845, 850 (3d Cir. 1990).      Plaintiff must identify the relevant




2 Plaintiff states he “contracted illness of virus like symptoms”
but does not allege he in fact had or was diagnosed with covid-
19. ECF No. 9 at 4.
                                     6
Case 1:20-cv-05235-NLH-JS Document 14 Filed 05/14/20 Page 7 of 8 PageID: 105



policy and establish a connection between the policy and the

alleged constitutional violation.

     Plaintiff should note that when an amended complaint is

filed, the original complaint no longer performs any function in

the case and cannot be utilized to cure defects in the amended

complaint, unless the relevant portion is specifically

incorporated in the new complaint.         6 Wright, Miller & Kane,

Federal Practice and Procedure 1476 (2d ed. 1990) (footnotes

omitted).    An amended complaint may adopt some or all of the

allegations in the original complaint, but the identification of

the particular allegations to be adopted must be clear and

explicit.    Id.   To avoid confusion, the safer course is to file

an amended complaint that is complete in itself.          Id.   The

amended complaint may not adopt or repeat claims that have been

dismissed with prejudice by the Court.

     B.     Speedy Trial Act

     Plaintiff also appears to allege violations of his speedy

trial rights under the Sixth Amendment.         These claims cannot

proceed in a § 1983 action.

     The Supreme Court “has held dismissal of the indictment to

be the proper remedy when the Sixth Amendment right to a speedy

trial has been violated . . . .”         United States v. MacDonald,

435 U.S. 850, 861 n.7 (1978); see also Strunk v. United States,

412 U.S. 434 (1973); Barker v. Wingo, 407 U.S. 514, 522 (1972)

                                     7
Case 1:20-cv-05235-NLH-JS Document 14 Filed 05/14/20 Page 8 of 8 PageID: 106



(“The amorphous quality of the right also leads to the

unsatisfactorily severe remedy of dismissal of the indictment

when the right has been deprived. . . . Such a remedy is more

serious than an exclusionary rule or a reversal for a new trial,

but it is the only possible remedy.” (footnote omitted)).

      The Court cannot grant this relief in a § 1983 proceeding.

Plaintiff’s remedy lies in a habeas corpus action after

exhausting his state court remedies.        See Moore v. DeYoung, 515

F.2d 437 (3d Cir. 1975).      Because this claim cannot be brought

in a § 1983 claim, it is dismissed with prejudice. 3

IV.   CONCLUSION

      For the reasons stated above, Plaintiff’s Fourteenth

Amendment claims are dismissed without prejudice.          His Sixth

Amendment claims are dismissed with prejudice.          Plaintiff may

move to amend his Fourteenth Amendment claims within 45 days of

this Opinion and Order.

      An appropriate order follows.



Dated: __May 14, 2020______              ___s/ Noel L. Hillman_______
At Camden, New Jersey                    NOEL L. HILLMAN, U.S.D.J.




3 This dismissal is without prejudice to Plaintiff’s ability to
raise his speedy trial claims in a habeas corpus action. The
Court expresses no opinion on whether Plaintiff can otherwise
satisfy the requirements for habeas corpus relief.
                                     8
